On Petition for a Rehearing.
Reinhard, J. —
It is earnestly insisted by the appellee’s learned counsel that this court, in holding that there was no estoppel in the present case, has committed a grave error and ignored numerous precedents of the Supreme Court. In support of this contention the counsel cite, among other cases, that of Ross v. Stackhouse, 114 Ind. 200.
It is decided in that case that a property owner may estop himself from denying the validity of the assessment in such a'case by standing by. But this holding is expressly placed upon the supposition or presumption that the assessment is not totally void.
One of the prerequisites to the validity of the assessment is that the work has been done and the contract let by proceedings under color of the statute; that the work has been done in whole or in part according to the contract, and that “an estimate has been duly made of the work.”
These questions, as the case of Ross v. Stackhouse, supra, decides, are the very issues that are to be tried in a case like this, where the appeal is from the precept. But how can it be claimed that the estimate “has been duly made” when it was not made according to the statute at all, but according to the number of lineal feet front of the property to be assessed? Can it be said that the *468property owner is estopped because he knew the assessment was to be made by an illegal method, and made no objection thereto but stood by and used the sewer to drain his property? Indeed we know of no way in which the appellant could have known such a thing. If it was informed by the officers of the city, before making the assessment, that this was to be the mode, it was not bound to give credence to any such declaration, for it had the right to assume that the officers would follow the law. If it connected with the sewer after the assessment was made, this would not estop it from insisting that the assessment should be collected only according to the statute by which it is authorized.
Suppose the council had chosen to place the entire assessment upon the appellant’s property, when it owned but an insignificant proportion of the property benefited, and it were found that the appellant had stood by without objecting, and had made use of the sewer by draining into it, can it be possible that by such acts, or failure to act, such an estoppel would be created as would preclude the appellant from contesting the validity of such an assessment? If it could estop itself in a case like the present one it could do so in the supposed case. The case cited gives no support or sanction to any such doctrine, but expressly declares that an estoppel can arise only where the proceedings are not so radically defective as to be totally void. An assessment for a public sewer made under the statute for street improvements, and placing the assessment not according to the benefits received, but according to the lineal measurement of the property fronting on the sewer, is void when appealed from. As said by us in our former opinion, the appellant had a right to assume that its property would be assessed, at least under color of the statute, and where the remedy sought is not a collateral, but a direct proceed*469iug attacking the assessment, there is no estoppel. We think the case of Ross v. Stackhouse is in support of the conclusion we have reached, and gives no support to the appellee’s contention.
Filed April 30, 1895.
We have examined the other cases relied upon by appellee’s counsel, but do not think they sustain his position. It is true that where the assessment is by color of the statute, and the property owner stood by and received the benefit of the improvement without objection, he can not be heard to object afterwards to mere irregularities in the proceedings, but if the assessment is void there can be no estoppel.
Petition overruled.